*252OPINION.
TRAmmell:
The question to be determined is the amount of the gain or loss, if any, arising from the sale of the 400 shares of stock of the Queen City Livery Co. in 1921.
The loss which is deductible is the difference between the cost or the March 1, 1913, value, whichever is lower, and the selling price.
The cost of the stock which the taxpayer sold is the fair market value of the property which the taxpayer turned over to the Queen City Livery Co. for the stock. The taxpayer claims that the value at which the assets were appraised at the time they were turned over to the livery company was their fair value. The evidence relating to the value of the equipment was given by Paul Huth and John F. Ruehlmann. Huth testified that in 1910 he was connected with the undertaking business of his father in Cincinnati. His father was one of the organizers of the taxpayer corporation. Huth was the secretary and treasurer of the taxpayer corporation. He expressed his opinion that the property was worth the amount at which it was appraised and turned over to the Queen City Livery Co. Pie testified that, in his opinion, if the property had been placed on the market for sale, it would have brought more than the amount that was subsequently realized in cash from the stock, which was $9,200. The only actual sale of used funeral livery equipment that Huth had knowledge of was a sale made by himself in 1910 of two hearses and six or seven carriages. - All these were sold together for $1,900. He and another person together acquired these hearses and carriages for $1,000 and, after repainting and repairing them and advertising them for sale, they received $1,900, making a profit of $900. The trade allowance for used, second-hand funeral equipment was from $250 to $300 for carriages, and from $500 to $750, and in some instances, $1,000, for hearses. The carriages turned over by the taxpayer to the Queen City Livery Co. were the same kind as those used by hackers in 1910.
The witness Ruehlmann testified that he thought that the values placed upon the assets for 1910 were fair valuations, but he does not testify that the valuations placed were in accordance with the fair market value of those assets as determined by the selling price of similar assets. There is no testimony as to how long these particular assets had been in use by the taxpayer when they were turned over to the Queen City Livery Co-
*253If we accept the valuation of $300 for carriages and $1,000 each for hearses, the total value of the assets turned over to the taxpayer for stock was $25,168. From all the evidence we find that these figures represented the fair 'market value of the carriages and hearses of the taxpayer exchanged for stock. This represented the cost of the stock.
There were no sales of the stock on the open market in 1913, and in order to determine the value on March 1, 1913, resort must be had to the facts surrounding the condition of the business and the valuation of its assets. From 1910 to 1915 the Queen City Livery Co. had not been as successful as was contemplated at the time of its organization. In 1910, 1912 and 1913, it showed profits, but for 1911 there was a loss, and, talcing the four years together, there was a profit of only $150.02. In 1913 the auto equipment was being experimented with by undertakers, although it had not become in general use. This fact had not, on March 1, 1913, materially interfered with the livery business in connection with the undertaking establishments. From all the evidence, we do not believe that the value of the stock on March 1, 1913, was greater than the cost of the stock in 1910, which cost was represented by the value of the assets turned over therefor. The loss to which the taxpayer is entitled is the difference between the cost of the stock and the selling price, the cost being determined in accordance with this opinion.

Judgment will be entered on 15 days’ notice, u/nd'er Bule 50.